Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Fukaya et al (EP 884 799 A2), hereinafter Fukaya, teaches an electronic device comprising an antenna having an antenna radiation pattern; an interface circuit communicatively coupled to the antenna; and an antenna cover comprising an integrated static lens, wherein the interface circuit is configured to transmit, from the antenna, wireless signals corresponding to a packet or a frame, wherein the integrated static lens is configured to modify the antenna radiation pattern of the antenna.
Fukaya, however, fails to specifically teach that the antenna cover is selected based at least in part on a deployment geometry or a location of the electronic device, and at least a pair of antenna covers in the set of antenna covers comprise comprising different integrated static lenses from each other.
Claims 2-15 are allowed for at least the reason for depending, either directly or indirectly, on claim 1.
Regarding claim 17, the electronic device of Fukaya would enable a method for communicating a packet or a frame comprising, by an electronic device, the steps of transmitting, from an antenna in the electronic device, wireless signals corresponding to the packet or the frame; and modifying, using an integrated static lens in an antenna cover in the electronic device, an antenna radiation pattern of the antenna.
Fukaya, however, fails to further teach that the antenna cover is selected, based at least in part on a deployment geometry or a location of the electronic device, from a set of antenna covers and at least a pair of antenna covers in the set of antenna covers comprise comprising different integrated static lenses from each other.
Claim 18 is allowed for at least the reason for depending on claim 17.
Regarding claim 19, Fukaya teaches an electronic device comprising an antenna having an antenna radiation pattern; an interface circuit communicatively coupled to the antenna; and an antenna cover comprising an integrated static lens, wherein the interface circuit is configured to receive, at the antenna, wireless signals corresponding to a packet or a frame, wherein the integrated static lens is configured to modify the antenna radiation pattern of the antenna.
Fukaya, however, fails to specifically teach that the antenna cover is selected, based at least in part on a deployment geometry or a location of the electronic device, from a set of antenna covers and at least a pair of antenna covers in the set of antenna covers comprise comprising different integrated static lenses from each other.
Claims 20 and 21 are allowed for at least the reason for depending on claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOANG V NGUYEN/Primary Examiner, Art Unit 2845